 



Exhibit 10.l
EXECUTION COPY
FOURTH AMENDMENT TO CREDIT AGREEMENT
     FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 6, 2006 (this
“Amendment”), to the Credit Agreement, dated as of November 5, 2004, as amended
on December 22, 2004, June 13, 2005 and September 12, 2005 (as so amended, the
“Credit Agreement”), among SPHERIS HOLDING II, INC. (“Holdings”), SPHERIS INC.
(as successor to Spheris Holding, Inc.) (the “Borrower”), the several agents and
lenders from time to time parties thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).
     WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower; and
     WHEREAS the Borrower has requested that the Credit Agreement be amended in
the manner provided for in this Amendment, and the Lenders are willing to agree
to such amendments as provided for herein;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein the parties hereto hereby agree as follows:
     1. Defined Terms. Capitalized terms used and not defined herein shall have
the meanings given to them in the Credit Agreement.
     2. Amendment to Section 1.1 (Defined Terms). (a) Section 1.1 of the Credit
Agreement is hereby amended by deleting the proviso clause of the definition of
“Applicable Percentage” and substituting therefor the following:
; provided, that on and after the first Adjustment Date (as defined in the
definition of “Pricing Grid”) occurring after December 31, 2004 (or in the case
of Term Loans, on and after the Fourth Amendment Effective Date), the Applicable
Percentage with respect to Term Loans, Revolving Loans and Swingline Loans will
be determined pursuant to the Pricing Grid.





--------------------------------------------------------------------------------



 



     (b) Section 1.1 of the Credit Agreement is hereby amended by deleting from
the definition of “Pricing Grid” the table set forth therein and substituting
therefor the following:

                                              ABR Spread-   Eurodollar        
Eurodollar Spread-   Revolving Loans and   Spread -   ABR Spread - Leverage
Ratio   Revolving Loans   Swingline Loans   Term Loans   Term Loans
Category 1

Greater than 6.00 to 1.00
    3.50 %     2.50 %     4.50 %     3.50 %
 
                               
Category 2

Greater than 5.00 to 1.00, but less than or equal to 6.00 to 1.00
    3.00 %     2.00 %     4.00 %     3.00 %
 
                               
Category 3

Greater than 4.50 to 1.00, but less than or equal to 5.00 to 1.00
    2.75 %     1.75 %     4.00 %     3.00 %
 
                               
Category 4

Greater than 4.00 to 1.00, but less than or equal to 4.50 to 1.00
    2.50 %     1.50 %     4.00 %     3.00 %
 
                               
Category 5

Less than or equal to 4.00 to 1.00
    2.25 %     1.25 %     4.00 %     3.00 %

The Applicable Margins shall be those set forth for Category 1 as of the Fourth
Amendment Effective Date and thereafter shall be subject to adjustment as
provided in the definition of “Pricing Grid.”
     (c) Section 1.l of the Credit Agreement is hereby amended by adding the
following new definition in proper alphabetical order:
     “Fourth Amendment Effective Date”: the date on which the Fourth Amendment
dated as of November 6, 2006 to this Agreement becomes effective in accordance
with Section 11 thereof.
     3. Amendment to Section 2.1 (Commitments). Section 2.1 of the Credit
Agreement is hereby amended by adding the following at the end of paragraph (a):
Notwithstanding any other provision of this Agreement, at any time after the
Fourth Amendment Effective Date, the Borrower shall not increase the aggregate
Revolving Credit Exposures above $17,500,000 if the Leverage Ratio, determined
as of the end of the most recently ended fiscal quarter for which financial
statements are required to have been delivered to the Administrative Agent, was
in excess of 5.50 to 1.00 (but may effect such increase thereafter if the
Leverage Ratio (as so determined) becomes equal to

2



--------------------------------------------------------------------------------



 



or less than 5.50 to 1.00), provided that nothing in this sentence shall require
a prepayment of any Revolving Credit Loan or collateralization of any Letter of
Credit.
     4. Amendment to Section 6.1 (Indebtedness). Section 6.1 of the Credit
Agreement is hereby amended by:
     (i) adding immediately after the phrase “Foreign Subsidiaries” which
appears in clause (o) the phrase “provided by financing sources reasonably
acceptable to the Administrative Agent,” which consent shall not be unreasonably
withheld (it being understood that the Administrative Agent agrees that Kotak
Mahindra Bank Limited is acceptable)”; and
     (ii) deleting clause (t) and substituting therefor the following:
     (t) other Indebtedness of the Borrower or the Domestic Subsidiaries from
financing sources reasonably satisfactory to the Administrative Agent (it being
understood that the seller in a Permitted Acquisition and its affiliates are
satisfactory to the Administrative Agent) in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding; provided, that such Indebtedness
may not be incurred if the Leverage Ratio, determined as of the end of the most
recently ended fiscal quarter for which financial statements were required to
have been delivered to the Administrative Agent, is greater than 5.50 to 1.0
unless (i) the proceeds thereof will be used to finance (in whole or in part) a
Permitted Acquisition, and (ii) after giving effect to the consummation of such
Permitted Acquisition, the Leverage Ratio calculated on a Pro Forma Basis is no
greater than the Leverage Ratio in effect immediately prior to the consummation
of such Permitted Acquisition.
     5. Amendment to Section 6.2 (Liens). Section 6.2 of the Credit Agreement is
hereby amended by deleting clause (v) and substituting therefor the following:
     (v) other Liens on the assets of the Borrower or any Domestic Subsidiary
that do not, individually or in the aggregate, secure obligations (or encumber
property with a fair market value) in excess of $10,000,000 at any one time;
provided, that such Liens may not be incurred if the Leverage Ratio, determined
as of the end of the most recently ended fiscal quarter for which financial
statements were required to have been delivered to the Administrative Agent, is
greater than 5.50 to 1.0 unless (i) such Liens secure only obligations incurred
to finance (in whole or in part) a Permitted Acquisition, (ii) such Liens
encumber only assets acquired in such Permitted Acquisition, and (iii) after
giving effect

3



--------------------------------------------------------------------------------



 



to the consummation of such Permitted Acquisition, the Leverage Ratio calculated
on a Pro Forma Basis is no greater than the Leverage Ratio in effect immediately
prior to the consummation of such Permitted Acquisition.
     6. Amendment to Section 6.9 (Other Indebtedness; Material Agreements).
Section 6.9 of the Credit Agreement is hereby amended by adding in clause
(b) after the phrase “in excess of $5,000,000 during the term of this Agreement”
the phrase “(provided that no such distribution may be made at any time the
Leverage Ratio determined as of the end of the most recently ended fiscal
quarter for which financial statements were required to have been delivered to
the Administrative Agent but giving effect to such distribution would be greater
than or equal to 5.50 to 1.00)”.
     7.  Amendment to Section 6.11 (Interest Coverage Ratio). Section 6.11 of
the Credit Agreement is hereby amended by deleting it in its entirety and
substituting therefor the following:
     Section 6.11 Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

          Period   Ratio  
July 1, 2006 through September 30, 2006
    1.35 to 1.00  
October 1, 2006 through December 31, 2006
    1.35 to 1.00  
January 1, 2007 through March 31, 2007
    1.35 to 1.00  
April 1, 2007 through June 30, 2007
    1.35 to 1.00  
July 1, 2007 through September 30, 2007
    1.35 to 1.00  
October 1, 2007 through December 31, 2007
    1.40 to 1.00  
January 1, 2008 through March 31, 2008
  1.45 to 1.00
April 1, 2008 through June 30, 2008
  1.50 to 1.00
July 1, 2008 through September 30, 2008
    1.55 to 1.00  
October 1, 2008 through December 31, 2008
    1.60 to 1.00  
January 1, 2009 through March 31, 2009
    1.65 to 1.00  
April 1, 2009 through June 30, 2009
    1.70 to 1.00  

4



--------------------------------------------------------------------------------



 



          Period   Ratio  
July 1, 2009 through September 30, 2009
    1.75 to 1.00  
October 1, 2009 through December 31, 2009
    1.85 to 1.00  
January 1, 2010 and thereafter
    2.30 to 1.00  

     8. Amendment to Section 6.12 (Maximum Leverage Ratio). Section 6.12 of the
Credit Agreement is hereby amended by deleting it in its entirety and
substituting therefor the following:
     Section 6.12 Maximum Leverage Ratio. Permit the Leverage Ratio at the end
of any fiscal quarter ending during a period set forth below to be greater than
the ratio set forth opposite such period below.

          Period   Ratio  
July 1, 2006 through September 30, 2006
    7.25 to 1.00  
October 1, 2006 through December 31, 2006
    7.25 to 1.00  
January 1, 2007 through March 31, 2007
    7.25 to 1.00  
April 1, 2007 through June 30, 2007
    7.25 to 1.00  
July 1, 2007 through September 30, 2007
    7.15 to 1.00  
October 1, 2007 through December 31, 2007
    6.80 to 1.00  
January 1, 2008 through March 31, 2008
    6.50 to 1.00  
April 1, 2008 through June 30, 2008
    6.25 to 1.00  
July 1, 2008 through September 30, 2008
    6.00 to 1.00  
October 1, 2008 through December 31, 2008
    5.85 to 1.00  
January 1, 2009 through March 31, 2009
    5.75 to 1.00  
April 1, 2009 through June 30, 2009
    5.60 to 1.00  
July 1, 2009 through September 30, 2009
    5.40 to 1.00  
October 1, 2009 through December 31, 2009
    5.20 to 1.00  
January 1, 2010 and thereafter
    4.20 to 1.00  

     9. No Other Amendments; Confirmation. Except as expressly amended hereby,
the provisions of the Credit Agreement are and shall remain in full force and
effect. Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment,

5



--------------------------------------------------------------------------------



 



modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Loan Document
in similar or different circumstances.
     10. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, as of the date hereof
and after giving effect to the waivers and amendment contained herein:
     (a) no Default or Event of Default has occurred and is continuing other
than those described herein; and
     (b) the execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate and other action
and does not and will not require any registration with, consent or approval of,
notice to or action by, any person (including any Governmental Authority) in
order to be effective and enforceable.
     11. Conditions Precedent to Effectiveness. This Amendment shall become
effective on the date on which the Administrative Agent shall have received
counterparts hereof duly executed and delivered by the Borrower, the Required
Lenders and Revolving Credit Lenders holding at least a majority in interest of
the Revolving Credit Commitments.
     12. Amendment Fee. The Borrower agrees to pay an amendment fee, for the
account of each Lender that delivers an executed signature page to this
Amendment by 5:00 p.m., New York City time, on November 6, 2006, in an amount
equal to 0.20% of the sum of (a) such Lender’s Revolving Credit Commitment and
(b) the aggregate principal amount of such Lender’s outstanding Term Loans,
which fee shall be payable promptly upon this Amendment becoming effective.
Failure to pay such fee shall be deemed to, and shall, constitute an Event of
Default under the Credit Agreement.
     13. Expenses. The Borrower agrees to promptly pay and/or reimburse the
Administrative Agent for its invoiced out-of-pocket expenses in connection with
this Amendment (including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Administrative Agent).
     14. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
     (b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            SPHERIS HOLDING II, INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Chief Administrative Officer and General Counsel     

            SPHERIS INC.
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Chief Administrative Officer and General Counsel     

            JPMORGAN CHASE BANK, N.A. individually and as
Administrative Agent
      By:   /s/ Stephanie Parker         Name:   Stephanie Parker       
Title:   Vice President     

ACKNOWLEDGED AND AGREED:
SPHERIS OPERATIONS LLC
VIANETA COMMUNICATIONS
SPHERIS LEASING LLC
SPHERIS CANADA INC.

                By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens 
      Title:   Chief Administrative Officer and General Counsel     

7



--------------------------------------------------------------------------------



 



         

Signature page to the FOURTH AMENDMENT DATED AS OF
NOVEMBER 6, 2006 TO THE SPHERIS INC. CREDIT
AGREEMENT, dated as of November 5, 2004, as amended.

                  /s/ Signatures on File                  

8